       Case 2:20-cv-04450-CBM-PVC Document 8 Filed 05/20/20 Page 1 of 1 Page ID #:207

                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
Yonnedil Carror Torres et al                                               CASE NUMBER

                                                                                         2:20-cv-04450 CBM(PVCx)
                                                         PLAINTIFF(S)
                              v.
Louis Milusnic et al                                                               ORDER RE TRANSFER PURSUANT
                                                                                     TO GENERAL ORDER 19-03
                                                                                         (RELATED CASES)
                                                       DEFENDANT(S).

                                                                 CONSENT

                                            TRANSFER ORDER
      I hereby consent to the transfer of the above-entitled case to my calendar, pursuant to General Order 19-03.



                      Date
                                               DECLINED
                                                   United States District Judge

                                                              DECLINATION
      I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:
The cases are not related. The low number case involves civil immigration detainees with a single claim under the 5th
Amendment. The new case involves criminal defendants who are serving their sentences and revolves around
an 8th Amendment claim.



                May 20, 2020
                   Date                                                    United States
                                                                                  Sttaates District
                                                                                           D strict Judge
                                                                                           Di

                               REASON FOR TRANSFER AS INDICATED BY COUNSEL
      Case      5:20-cv-00768 TJH(PVC)             and the present case:

      A.        Arise from the same or closely related transactions, happenings or events; or
 ✔    B.        Call for determination of the same or substantially related or similar questions of law and fact; or
 ✔    C.        For other reasons would entail substantial duplication of labor if heard by different judges; or
      D.        Involve one or more defendants from the criminal case in common, and would entail substantial
                duplication of labor if heard by different judges (applicable only on civil forfeiture action).


                                             NOTICE TO COUNSEL FROM CLERK
           Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby
transferred from Magistrate Judge                                               to Magistrate Judge                               .
                                                    TRANSFER ORDER
           On all documents subsequently filed in this case, please substitute the initials                 after the case number
                                                                DECLINED
in place of the initials of the prior judge, so that the case number will read                                   . This is very
important because the documents are routed to the assigned judges by means of these initials


cc:        Previous Judge       Statistics Clerk
CV-34 (03/19)                   ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03 (Related Cases)
